Name: Commission Regulation (EC) No 903/95 of 25 April 1995 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 813/95
 Type: Regulation
 Subject Matter: economic geography;  prices;  trade policy;  animal product
 Date Published: nan

 26. 4. 95 EN Official Journal of the European Communities No L 93/3 COMMISSION REGULATION (EC) No 903/95 of 25 April 1995 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 813/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Article 7 (3) thereof, Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 813/95 (3); Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as last amended by Regulation (EEC) No 1759/93 O, the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EC) No 813/95 for which the time limit for the submission of tenders was 19 April 1995 are as set out in the Annex hereto. Article 2 The Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 April 1995. For the Commission Franz FISCHLER Member of the Commission ( 1 ) OJ No L 148 , 28. 6. 1968 , p. 24. (2) OJ No L 45, 1 . 3 . 1995, p. 2. 0 OJ No L 82, 12. 4. 1995, p. 9 . (4) OJ No L 251 , 5. 10 . 1979, p. 12. 0 OJ No L 161 , 2. 7. 1993, p . 59. No L 93/4 EN Official Journal of the European Communities 26. 4. 95 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LIITE  BILAGA Estado miembro Productos Precio mÃ ­nimo expresado en ecus por tonelada Medlemsstat Produkter Mindstepriser i ECU/ton Mitgliedstaat Erzeugnisse Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Member State Products Minimum prices expressed in ECU per tonne Ã tat membre Produits Prix minimaux exprimÃ ©s en Ã ©cus par tonne Stato membro Prodotti Prezzi minimi espressi in ecu per tonnellata Lid-Staat Produkten Minimumprijzen uitgedrukt in ecu per ton Estado-membro Produtos PreÃ §o mÃ ­nimo expresso em ecus por tonelada JÃ ¤senvaltio Tuotteet VÃ ¤himmÃ ¤ishinnat ecuina tonnia kohden ilmaistuna Medlemsstat Produkter Minimipriser i ecu per ton DANEMARK  Tyksteg  Klump med kappe   Skank og muskel   YderlÃ ¥r med lÃ ¥rtunge   InderlÃ ¥r med kappe  |  Ãvrigt kÃ ¸d af forfjerdinger  IRELAND  Rumps  Insides   Outsides   Briskets  ITALIA  Spalla Gereto 1 950  Sottospalla 1 800 \  Collo 1 800  Scamone 2 247  Fesa esterna 2 205  Fesa interna 2 308  Girello 2 300 UNITED KINGDOM  Fillet 3 971  Striploin 2 285